     5:20-cv-02269-TMC          Date Filed 04/27/21      Entry Number 111         Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

 Daryl L. Quarles,                    )
                                      )
                     Plaintiff,       )              Civil Action No. 5:20-cv-02269-TMC
                                      )
 vs.                                  )                             ORDER
                                      )
 Major L. Smith, Lt. L. Lark, Sgt. )
 Pressly, Sgt. Bachinski, and Officer )
 Fallaw,                              )
                                      )
                     Defendants.      )
 _________________________________)

       Plaintiff Daryl L. Quarles (“Plaintiff”), a state prisoner proceeding pro se and in forma

pauperis, brought this action pursuant to 42 U.S.C. § 1983 alleging the Defendants violated his

constitutional rights. (ECF Nos. 1, 2, 10). The case was referred to a magistrate judge for all

pretrial proceedings pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d)

(D.S.C.). On February 2, 2021, Defendants filed a joint motion for summary judgment. (ECF

Nos. 84; 92; 93). The magistrate judge subsequently issued an order on February 5, 2021, pursuant

to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising Plaintiff of the Defendants’

motion and the possible consequences if Plaintiff failed to adequately respond. (ECF No. 94). The

Roseboro order was mailed to Plaintiff on February 5, 2021, (ECF No. 95), and was not returned

to the court as undeliverable. Despite the warning in the Roseboro order, Plaintiff filed no response

to the Defendants’ motion.

       Consequently, on March 11, 2021, the magistrate judge issued order directing Plaintiff to

advise the court whether he still wished to proceed with his case and, if so, to file a response to

Defendants’ motion for summary judgment by April 1, 2021. (ECF No. 103). The order was

mailed to Plaintiff on March 11, 2021, (ECF No. 104); however, on April 5, 2021, it was returned


                                                 1
      5:20-cv-02269-TMC                Date Filed 04/27/21             Entry Number 111              Page 2 of 4




marked “Return to Sender, Not Deliverable as Addressed, Unable to Forward” and “Not at This

Address,” (ECF No. 106).

         Accordingly, now before the court is the magistrate judge’s Report and Recommendation

(“Report”), recommending Plaintiff’s Complaint be dismissed with prejudice for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b). (ECF No. 107). The Report was

mailed to Plaintiff at the last known address he provided to the court, 1 (ECF No. 108), but was

again returned as undeliverable on April 21, 2021, (ECF No. 109). This time, the returned

envelope indicated that Plaintiff had been “Released” from custody. Id. The time for Plaintiff to

object to the Report has now expired, and this matter is ripe for review. 2

         The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Wimmer v. Cook,

774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)).

Nevertheless, “[t]he district court is only required to review de novo those portions of the report to

which specific objections have been made, and need not conduct de novo review ‘when a party

makes general and conclusory objections that do not direct the court to a specific error in the

magistrate judge’s proposed findings and recommendations.’” Farmer v. McBride, 177 Fed.

App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982)). The court may accept, reject, or modify, in whole or in part, the recommendation

made by the magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).


1
 Additionally, the letter the court received from Plaintiff on February 9, 2021 also bore the same return address. (ECF
No. 102).
2
  Plaintiff, who initiated this action, has not provided the court with an updated address where he can receive mail
relating to his case. It is not the responsibility of this court to investigate or research Plaintiff’s whereabouts. Further,
such is not practical given the court’s heavy caseload and limited judicial resources. Additionally, the authority to
dismiss an action for failure to prosecute is necessary to “prevent undue delays in the disposition of pending cases and
to avoid congestion in the calendars of the District Courts.” Link v. Wabash R. Co., 370 U.S. 626, 629–30, 82 S. Ct.
1386, 1388, 8 L. Ed. 2d 734 (1962).


                                                             2
     5:20-cv-02269-TMC          Date Filed 04/27/21       Entry Number 111         Page 3 of 4




However, in the absence of specific objections to the Report and Recommendation, this Court is

not required to give any explanation for adopting the recommendation. Greenspan v. Brothers

Prop. Corp., 103 F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–

200 (4th Cir. 1983)).

       Furthermore, it is well established that a court has the authority to dismiss a case pursuant

to Federal Rule of Civil Procedure 41(b) for failure to prosecute or failure to comply with orders

of the court. See, e.g., Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir. 2019) (citing Link v.

Wabash R.R. Co., 370 U.S. 626, 630–31 (1962)). “The authority of a court to dismiss sua sponte

for lack of prosecution has generally been considered an ‘inherent power,’ governed not by rule or

statute but by the control necessarily vested in courts to manage their own affairs so as to achieve

the orderly and expeditious disposition of cases.” Link, 370 U.S. 626, 630–31 (1962) (emphasis

added). In addition to its inherent authority, this court may also sua sponte dismiss a case for lack

of prosecution under Fed. R. Civ. P. 41(b). Attkisson, 925 F.3d at 625.

       In considering whether to dismiss an action pursuant to Rule 41(b), the court should

consider four factors:

               (1) the degree of personal responsibility on the part of the plaintiff;

               (2) the amount of prejudice to the defendant caused by the delay;

               (3) the [plaintiff’s history of] proceeding in a dilatory fashion; and,

               (4) the effectiveness of sanctions less drastic than dismissal.

Davis v. Williams, 588 F.2d 69, 70 (4th Cir.1978) (quoting McCargo v. Hedrick, 545 F.2d 393,

396 (4th Cir. 1976)) (internal quotation marks omitted). These four factors “‘are not a rigid four-

pronged test’” and whether to dismiss depends on the particular circumstances of the case.

Attkisson, 925 F.3d at 625 (quoting Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989)). For

example, in Ballard, the court reasoned that “the Magistrate’s explicit warning that a


                                                  3
        5:20-cv-02269-TMC          Date Filed 04/27/21        Entry Number 111        Page 4 of 4




recommendation of dismissal would result from failure to obey his order” was an important factor

supporting dismissal. See Ballard, 882 F.2d at 95–96.

          In this case, the Rule 41(b) factors weigh in favor of dismissal. As Plaintiff is proceeding

pro se, he is personally responsible for his failure to comply with the magistrate judge’s Roseboro

order or to respond to the Defendants’ motion. Further, Plaintiff was warned that his case may be

subject to dismissal if he failed to respond to Defendants’ motion. See (ECF No. 94). The court

concludes that Plaintiff’s lack of response to the Defendants’ motion indicates an intent to no

longer pursue this action and subjects this case to dismissal.              See Fed. R. Civ. P. 41(b).

Furthermore, because Plaintiff was explicitly warned in the Roseboro order that failure to respond

or comply may subject his case to dismissal, dismissal is appropriate. See Ballard, 882 F.2d at 95.

          Thus, having thoroughly reviewed the record, the court finds no clear error in the

magistrate judge’s Report (ECF No. 107) and is aware of no reason to deviate from the Report’s

recommended disposition. The court, therefore, ADOPTS the magistrate judge’s Report, id., and

incorporates it herein.       Accordingly, Plaintiff’s Complaint is DISMISSED with prejudice

pursuant to Rule 41(b). 3

          IT IS SO ORDERED.

                                                          s/Timothy M. Cain
                                                          United States District Judge
Anderson, South Carolina
April 27, 2021


                                  NOTICE OF RIGHT TO APPEAL

          The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.



3
    Defendants’ pending motion for summary judgment (ECF No. 84) is DENIED as moot.


                                                      4
